IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA
Plaintiff :Case No. 3:18-CR-176 (l)
vs. :HONORABLE WALTER H. RICE

McQuater, Shamar

Defendant

 

ORDER AMEND]NG BOND CONDITIONS

 

For good cause shown, the Court hereby amends the bond conditions filed in this matter on May
9, 2018 and adds the following condition:

1. .The defendant must participate in mental health treatment as directed by the Pretrial
Services Ojj'l`cer.

All other bond conditions remain in full force and effect.

 

Date: 2/14/2019

 

HONORABLE WALTER H. RICE
UNITED STATES DISTRICT JUDGE

